Citation Nr: 1417453	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  11-07 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for Type 2 diabetes mellitus with peripheral neuropathy of the feet.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel





INTRODUCTION

The Veteran had active service from January 1966 to January 1970 and received the Combat Action Ribbon and Purple Heart, among other decorations for this service. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a January 2010 rating decision issued by the Regional Office (RO) in Cleveland, Ohio.  The appeal was subsequently certified to the Board by the Pittsburgh, Pennsylvania RO. 

The Veteran indicated in his March 2011 VA Form 9 that he wished to testify at a Travel Board hearing.  However, in March 2012, the Veteran failed to appear for a hearing before a Veterans Law Judge at the Pittsburgh, Pennsylvania RO.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2013).

The Board notes that a February 2011 statement of the case addressed seven separate decisions with which the Veteran had previously expressed disagreement.  Of those, however, he perfected only the issue of entitlement to an increased rating for diabetes in his March 2011 VA Form 9.  Thus, only that issue is before the Board.  See 38 C.F.R. § 20.200.

A review of the documents in the Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.  The Veterans Benefits Management System contains an unrelated rating decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain outstanding documents and an examination.  A November 2013 rating decision for entitlement to special monthly compensation refers to a number of documents that are not currently in the claims file, to include VA examinations, and correspondence between VA and the Veteran.  Additionally, a December 2012 rating decision for entitlement to service connection for a brain hemorrhage refers to treatment records from the VA Pittsburgh Healthcare System through October 2012, as well as correspondence between the Veteran and VA.  These documents are also not of record; the most recent VA medical record in the claims file is dated November 2010.  

The latest VA examination was in September 2009.  Given the over four year period and the fact that the full record is not before the Board, another VA examination should be provided to determine the current severity of the Veteran's diabetes mellitus.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and his contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his diabetes mellitus that is not evidenced by the current record.  The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC should then obtain these records and associate them with the claims folder.  

In addition to any records identified by the Veteran, the RO/AMC should specifically obtain VA treatment records from September 1996 to October 2012 and ensure that the evidence listed in the December 2012 and November 2013 rating decisions are associated with the claims file.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2. After completing #1 above, schedule the Veteran for an examination to assess the current severity of his diabetes mellitus.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  In accordance with the latest worksheet for rating diabetes mellitus, the examiner must provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his diabetes mellitus.  The impact of the disorder on the appellant's ability to work must be addressed.  A complete rationale for any opinion expressed must be provided.

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



